DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1-8, 11-16 and 22-39, drawn to a method for converting a single primer PCR amplicon prepared from DNA to a dual primer PCR amplicon using glycosylase digestion.
Group II, claims 1-8, 11-14 and 17-18, drawn to a method for converting a single primer PCR amplicon prepared from RNA to a dual primer PCR amplicon using glycosylase digestion.
Group III, claims 1-8, 11-14, 19-21 and 40, drawn to a method for converting a single primer PCR amplicon to render directional amplicons using glycosylase digestion.

Group V, claims 1-3, 9-12, 14 and 17-18, drawn to a method for converting a single primer PCR amplicon prepared from RNA to a dual primer PCR amplicon using 5’-3’ exonuclease digestion.
Group VI, claims 1-3, 9-12, 14, 19-21 and 40, drawn to a method for converting a single primer PCR amplicon to render directional amplicons using 5’-3’ exonuclease digestion.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I through VI lack unity of invention with each of the other groups because even though the inventions of these groups require the technical feature of the method described in linking claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Rashtchian1 (WO 92/18521). Specifically, Rashtchian teaches a method for converting a single primer PCR amplicon (claim 1, (a) and (b)) to a dual primer PCR amplicon (claim 1, (f); Figs. 1, 2), the method comprising: treating the single primer PCR amplicon with an enzyme capable of digesting a 5’ portion of the single primer PCR amplicon to form a digested amplicon (claim 1, (e)); and amplifying the digested amplicon with 

Election of Species
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

If Applicant elects any of Groups I through III, the following species elections also apply:
The species are as follows:
Elect one glycosylase in claim 5, AND
Elect one glycosylase-sensitive base in claim 7, AND
Elect one nuclease-resistant base in claim 12.

These species lack unity of invention because each species requires different enzymes 
acting on different substrates, thus necessitating a different search strategy. As well, prior art applicable to one species may not apply to any other species.




If Applicant elects any of Groups IV though VI, the following species elections also 
apply:
Elect one 5’-3’ exonuclease in claim 10, AND
Elect one nuclease-resistant base in claim 12.

These species lack unity of invention because each species requires a different enzyme 
acting on a different substrate, thus necessitating a different search strategy. As well, prior art applicable to one species may not apply to any other species.


Applicant is required, in reply to this action, to elect a single species in each of a., b. and c.; or to elect a single species in each of d. and e.; to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claims are generic: claims 1-4, 6, 11, 15-16 and 22-39 in Group I; claims 1-4, 6, 11 and 17-18 in Group II; claims 1-4, 6, 11, 19-21 and 40 in Group III; claims 1-3, 9, 11, 15-16 and 22-39 in Group IV; claims 1-3, 9, 11 and 17-18 in Group V; and claims 1-3, 9, 11, 19-21 and 40 in Group VI.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240.  The examiner can normally be reached on M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 





/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Rashtchian was cited in the Information Disclosure Statement submitted February 3, 2020.